Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/722431. Claims 1-20 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 16 is/are drawn to method (i.e., a process), claim(s) 1, 9 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 9, and 16 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to determining calculated reduced price of goods based on shelf-state. Specifically, the claims recite a dynamic pricing engine comprising one or more algorithms; configured to store information associated with the good, wherein the information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good; wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period; the dynamic pricing engine being configured to: query, dynamically and in real-time, the database to identify, from the readable identification tag, the good and the information associated with the good; and apply the one or more algorithms to the identified good to: calculate a price of the good; and modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price- calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and 5 the at least one server being configured to transmit at least one calculated price of the good based on an expiration date of the good to another system managing one or more displays in real-time, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and  Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, server, memory, processor, database, barcode scanner, point of sale, engine, display merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, server, memory, processor, database, barcode scanner, point of sale, engine, display perform(s) the steps or functions of a dynamic pricing engine comprising one or more algorithms; configured to store information associated with the good, wherein the information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good; wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period; the dynamic pricing engine being configured to: query, dynamically and in real-time, the database to identify, from the readable identification tag, the good and the information associated with the good; and apply the one or more algorithms to the identified good to: calculate a price of the good; and modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price- calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and 5 the at least one server being configured to transmit at least one calculated price of the good based on an expiration date of the good to another system managing one or more displays in real-time. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, server, memory, processor, database, barcode scanner, point of sale, engine, display to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of determining calculated reduced price of goods based on shelf-state. As discussed above, taking the claim elements separately, the system, server, memory, processor, database, barcode scanner, point of sale, engine, display perform(s) the steps or functions of a dynamic pricing engine comprising one or more algorithms; configured to store information associated with the good, wherein the information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good; wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period; the dynamic pricing engine being configured to: query, dynamically and in real-time, the database to identify, from the readable identification tag, the good and the information associated with the good; and apply the one or more algorithms to the identified good to: calculate a price of the good; and modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price- calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and 5 the at least one server being configured to transmit at least one calculated price of the good based on an expiration date of the good to another system managing one or more displays in real-time. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of determining calculated reduced price of goods based on shelf-state. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-8, 10-15, and 17-20 further describe the abstract idea of determining calculated reduced price of goods based on shelf-state. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert et al., (U.S. Patent Application Publication No. 20150317667) in view of Murakami, (Foreign Application No. JP2004110764A).
	As to Claim 1, Wohlert teaches a system for optimizing pricing of goods to achieve greater revenue while reducing waste in a retail setting, the system comprising: a good; (0013: expiration dates approach, e.g., baked goods, refrigerated goods such as eggs, dairy products, seafood and the like),a readable identification tag affixed to a good; (0020: RFID tag information… 0013: expiration dates approach, e.g., baked goods, refrigerated goods such as eggs, dairy products, seafood and the like),at least one server comprising: a dynamic pricing engine comprising one or more algorithms; (0011: a high-level block diagram of a general-purpose computer suitable for use in performing the functions, methods, operations and algorithms described herein),a memory; (0047: memory),a processor; and (0047: processor),a database configured to store information associated with the good (0048: database that stores product information on various items for sale in a store), wherein the information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good; and (0049: At optional step 320, the method 300 calculates a discount price for the at least one item based upon the expiration date. For example, as described above price points may be determined as a function of an item's expiry time and a sales probability at a given price point. In one example, the sales probability is based upon historical sales rates observed at various times prior to a product's expiration and at various offered prices. In one example, historic data includes data not just from the merchant's store, but may be aggregated over a plurality of stores, e.g., in a geographic area or region. In another example, the method implements an algorithm-based approach that accounts for “local” data such as a current level of inventory of the same the item in the store and the various expiration dates of the stock of inventory. In still another example, the discount pricing decision implements a hybrid approach that accounts for historic data as well as the available “local” data),the dynamic pricing engine being configured to: query, dynamically and in real-time, the database to identify, from the readable identification tag, the good and the information associated with the good; and (0020: a customer's mobile device may be directed at a product and the customer's mobile device may capture product identifying information such as image data, barcode information, quick response (QR) code information, RFID tag information, BLE tag information and so forth),apply the one or more algorithms to the identified good to: calculate a price of the good; and (0033: calculate recommended price points for an item based upon data that is received from the merchant),modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and (0033: calculate discount prices for one or more items based upon approaching expiration dates using aspects of inventory and expiration date(s),), (0049: At optional step 320, the method 300 calculates a discount price for the at least one item based upon the expiration date. For example, as described above price points may be determined as a function of an item's expiry time and a sales probability at a given price point. In one example, the sales probability is based upon historical sales rates observed at various times prior to a product's expiration and at various offered prices. In one example, historic data includes data not just from the merchant's store, but may be aggregated over a plurality of stores, e.g., in a geographic area or region. In another example, the method implements an algorithm-based approach that accounts for “local” data such as a current level of inventory of the same the item in the store and the various expiration dates of the stock of inventory. In still another example, the discount pricing decision implements a hybrid approach that accounts for historic data as well as the available “local” data), and (claim 2: The method of claim 1, further comprising: determining the expiration date of the item; and calculating the discount price for the item based upon the expiration date),the at least one server being configured to transmit at least one calculated price of the good based on an expiration date of the good to another system managing one or more displays in real-time; (0008: FIGS. 2A-2C illustrate an exemplary store environment and system for providing a notification of a discount price for an item, according to the present disclosure), (Fig. 2C: It displays the sale item 244 on the display device of the user with discounted item based on expiration date in realtime with user in the store), and (Fig. 3 360: send a wireless communication to the mobile device, the wireless communication including information comprising an identification of the at least one item, the discount price for the at least on item, an expiration date for the at least one item and location… wherein the discount price for the at least one item is based upon the expiration date of the at least one item).
Wohlert does not teach a barcode scanner connected to a point-of-sale (POS) terminal in the store, the POS terminal being connected to the at least one server wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period.
However Murakami teaches a barcode scanner (0029: a scanning device that can be read by a reading device such as a scanner) connected to a point-of-sale (POS) terminal (0028: the POS register 3600) in the store, the POS terminal (0028: By reading on the register side) being connected to the at least one server (Description paragraph: database), wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period; (Description paragraph: At a retail store such as a supermarket, a bar code including a product code is attached to each product, and the bar code is scanned in a POS (Point of Sales: Point of Sale Information) register to acquire the product code. I have. For example, a bar code (source marking) printed on a retail product is called a JAN (Japanese Article Number) code in Japan, and has 13 digits for a standard type and 8 digits for a shortened type… Further, another commodity pricing device of the present invention is an individual identifier generating means for generating an individual identifier for identifying each commodity as an individual, a weighing means for weighing the individual commodity, and List price calculation means for obtaining a list price, storage control means for storing the weight and the list price in association with the individual identifier, printing means for printing the individual identifier as a scanning code, and printing the printed scanning code for the individual Attaching means for attaching to the product. Thereby, since the weight and the price of the product are further associated with the individual identifier, the product management and the sales analysis on the weight and the price can be performed… This scanning code means a broad concept including one-dimensional symbols such as bar codes and two-dimensional symbols such as QR codes… a barcode scanner 3630, a timer 3640, a display 3650, a cash drawer 3660, and a receipt printer 3670. The barcode scanner 3630 reads a barcode attached to a product and outputs the barcode to the POS controller 3610, and may have a built-in speaker that emits a sound when the reading is successful. The clock section 3640 outputs the time of settlement to the POS controller 3610 as a sales date and a sales hour and minute… In this embodiment, the date of sale and the time of sale are generated by the clock unit 3640, but these are provided by the store computer 3100 when there is an inquiry about settlement from the POS register 3600. Is also good. Further, in this embodiment, the sales amount is calculated in the POS controller 3610. However, after calculating the discount in the store computer 3100, the sales amount may be returned to the POS register 3600 as a result… The terminal controller 3591 sends the barcode information read by the barcode scanner 3593 and the date and time generated by the timer 3594 from the antenna 3599 to the transceiver 3500 via the communication unit 3597 as an inquiry about disposal. Output. The terminal controller 3591 receives the sales expiration date of the product, compares the date and time and the hour and minute generated in the clock unit 3594, and determines whether the sales expiration date has passed. The display 3595 displays whether or not the sales deadline has passed. That is, the terminal controller 3591 has a function as an acquisition unit that acquires information about the sales expiration date). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include a barcode scanner connected to a point-of-sale (POS) terminal in the store, the POS terminal being connected to the at least one server wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period of Murakami. Motivation to do so comes from the knowledge well known in the art that a barcode scanner connected to a point-of-sale (POS) terminal in the store, the POS terminal being connected to the at least one server wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period would help in determining what the item is and determine the expiration date of the item which would provide a more accurate promotion and increase the sale of the item and would therefore make the method/system more profitable and accurate.
As to Claim 2, Wohlert and Murakami teach the system of claim 1.
Wohlert further teaches wherein the readable identification tag is selected from the group consisting of: a Radio-Frequency Identification (RFID) tag, a barcode, a matrix barcode, and a data-enabled barcode; (0020:  the customer's mobile device may capture product identifying information such as image data, barcode information, quick response (QR) code information, RFID tag information, BLE tag information and so forth).

	As to Claim 16, Wohlert teaches a method for optimizing pricing of goods to achieve greater revenue while reducing waste, the method comprising: querying, dynamically and in real-time by the at least one pricing server, a database of the at least one pricing server to identify, from the readable identification tag, the good and the information associated with the good (0020: a customer's mobile device may be directed at a product and the customer's mobile device may capture product identifying information such as image data, barcode information, quick response (QR) code information, RFID tag information, BLE tag information and so forth), wherein the information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good, wherein the at least one pricing server comprises a dynamic pricing engine, and wherein the dynamic pricing engine comprises one or more algorithms; (0033: calculate discount prices for one or more items based upon approaching expiration dates using aspects of inventory and expiration date(s),), (0049: At optional step 320, the method 300 calculates a discount price for the at least one item based upon the expiration date. For example, as described above price points may be determined as a function of an item's expiry time and a sales probability at a given price point. In one example, the sales probability is based upon historical sales rates observed at various times prior to a product's expiration and at various offered prices. In one example, historic data includes data not just from the merchant's store, but may be aggregated over a plurality of stores, e.g., in a geographic area or region. In another example, the method implements an algorithm-based approach that accounts for “local” data such as a current level of inventory of the same the item in the store and the various expiration dates of the stock of inventory. In still another example, the discount pricing decision implements a hybrid approach that accounts for historic data as well as the available “local” data), and (claim 2: The method of claim 1, further comprising: determining the expiration date of the item; and calculating the discount price for the item based upon the expiration date),applying, by the dynamic pricing engine, the one or more algorithms to the identified good to: calculate a price of the good; and (0033: calculate recommended price points for an item based upon data that is received from the merchant),modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and (0033: calculate discount prices for one or more items based upon approaching expiration dates using aspects of inventory and expiration date(s),), (0049: At optional step 320, the method 300 calculates a discount price for the at least one item based upon the expiration date. For example, as described above price points may be determined as a function of an item's expiry time and a sales probability at a given price point. In one example, the sales probability is based upon historical sales rates observed at various times prior to a product's expiration and at various offered prices. In one example, historic data includes data not just from the merchant's store, but may be aggregated over a plurality of stores, e.g., in a geographic area or region. In another example, the method implements an algorithm-based approach that accounts for “local” data such as a current level of inventory of the same the item in the store and the various expiration dates of the stock of inventory. In still another example, the discount pricing decision implements a hybrid approach that accounts for historic data as well as the available “local” data), and (claim 2: The method of claim 1, further comprising: determining the expiration date of the item; and calculating the discount price for the item based upon the expiration date),transmitting, by the at least one pricing server, at least one calculated price of the good based on an expiration date of the good to a system managing one or more displays in real-time, wherein each of the one or more displays is selected from the group consisting of: an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal; (0008: FIGS. 2A-2C illustrate an exemplary store environment and system for providing a notification of a discount price for an item, according to the present disclosure), (Fig. 2C: It displays the sale item 244 on the display device of the user with discounted item based on expiration date in realtime with user in the store), and (Fig. 3 360: send a wireless communication to the mobile device, the wireless communication including information comprising an identification of the at least one item, the discount price for the at least on item, an expiration date for the at least one item and location… wherein the discount price for the at least one item is based upon the expiration date of the at least one item).
Wohlert does not teach scanning, via a barcode scanner connected to a point-of-sale (POS) terminal in a store, the POS terminal being connected to at least one pricing server a readable identification tag affixed to a good during a time period.
However Murakami teaches scanning, via a barcode scanner (0029: a scanning device that can be read by a reading device such as a scanner) connected to a point-of-sale (POS) terminal (0028: the POS register 3600) in a store, the POS terminal (0028: By reading on the register side) being connected to at least one pricing server (Description paragraph: database), a readable identification tag affixed to a good during a time period; (Description paragraph: At a retail store such as a supermarket, a bar code including a product code is attached to each product, and the bar code is scanned in a POS (Point of Sales: Point of Sale Information) register to acquire the product code. I have. For example, a bar code (source marking) printed on a retail product is called a JAN (Japanese Article Number) code in Japan, and has 13 digits for a standard type and 8 digits for a shortened type… Further, another commodity pricing device of the present invention is an individual identifier generating means for generating an individual identifier for identifying each commodity as an individual, a weighing means for weighing the individual commodity, and List price calculation means for obtaining a list price, storage control means for storing the weight and the list price in association with the individual identifier, printing means for printing the individual identifier as a scanning code, and printing the printed scanning code for the individual Attaching means for attaching to the product. Thereby, since the weight and the price of the product are further associated with the individual identifier, the product management and the sales analysis on the weight and the price can be performed… This scanning code means a broad concept including one-dimensional symbols such as bar codes and two-dimensional symbols such as QR codes… a barcode scanner 3630, a timer 3640, a display 3650, a cash drawer 3660, and a receipt printer 3670. The barcode scanner 3630 reads a barcode attached to a product and outputs the barcode to the POS controller 3610, and may have a built-in speaker that emits a sound when the reading is successful. The clock section 3640 outputs the time of settlement to the POS controller 3610 as a sales date and a sales hour and minute… In this embodiment, the date of sale and the time of sale are generated by the clock unit 3640, but these are provided by the store computer 3100 when there is an inquiry about settlement from the POS register 3600. Is also good. Further, in this embodiment, the sales amount is calculated in the POS controller 3610. However, after calculating the discount in the store computer 3100, the sales amount may be returned to the POS register 3600 as a result… The terminal controller 3591 sends the barcode information read by the barcode scanner 3593 and the date and time generated by the timer 3594 from the antenna 3599 to the transceiver 3500 via the communication unit 3597 as an inquiry about disposal. Output. The terminal controller 3591 receives the sales expiration date of the product, compares the date and time and the hour and minute generated in the clock unit 3594, and determines whether the sales expiration date has passed. The display 3595 displays whether or not the sales deadline has passed. That is, the terminal controller 3591 has a function as an acquisition unit that acquires information about the sales expiration date). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include scanning, via a barcode scanner connected to a point-of-sale (POS) terminal in a store, the POS terminal being connected to at least one pricing server a readable identification tag affixed to a good during a time period of Murakami. Motivation to do so comes from the knowledge well known in the art that scanning, via a barcode scanner connected to a point-of-sale (POS) terminal in a store, the POS terminal being connected to at least one pricing server a readable identification tag affixed to a good during a time period would help in determining what the item is and determine the expiration date of the item which would provide a more accurate promotion and increase the sale of the item and would therefore make the method/system more profitable and accurate.

Claim(s) 3-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlert et al., (U.S. Patent Application Publication No. 20150317667) in view of Murakami, (Foreign Application No. JP2004110764A) in view of Averbuch, (U.S. Patent Application Publication No. 20110153400).

As to Claim 3, Wohlert and Murakami teach the system of claim 1.
Wohlert and Murakami do not teach an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal.
However Averbuch teaches an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal; (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal of Murakami. Motivation to do so comes from the knowledge well known in the art that an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal would help determining what the product is and that would therefore make the method/system more profitable and accurate.

As to Claim 4, Wohlert and Murakami teach the system of claim 1.
Wohlert and Murakami do not teach wherein the at least one server is further configured to transmit a non-discounted price of the good to a display of the one or more displays.
However Averbuch teaches wherein the at least one server is further configured to transmit a non-discounted price of the good to a display of the one or more displays; (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include wherein the at least one server is further configured to transmit a non-discounted price of the good to a display of the one or more displays of Murakami. Motivation to do so comes from the knowledge well known in the art that wherein the at least one server is further configured to transmit a non-discounted price of the good to a display of the one or more displays would help determining what the product is and that would therefore make the method/system more profitable and accurate.

As to Claim 5, Wohlert and Murakami teach the system of claim 1.
Wohlert further teaches apply the one or more algorithms to the identified good to: (0011: performing the functions, methods, operations and algorithms described herein).
Wohlert and Murakami do not teach wherein the time period is a first time period, wherein the at least one calculated price of the good is a first price of the good, wherein the at least one server is further configured to:calculate a second price of the good during a second time period; and 
modify the calculated second price of the good during the second time period to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good.
However Averbuch teaches wherein the time period is a first time period, wherein the at least one calculated price of the good is a first price of the good, wherein the at least one server is further configured to:calculate a second price of the good during a second time period; and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL),modify the calculated second price of the good during the second time period to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL), and (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include modify the calculated second price of the good during the second time period to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good of Murakami. Motivation to do so comes from the knowledge well known in the art that modify the calculated second price of the good during the second time period to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good would help provide a more incentivized product that would encourage the customer to buy which would therefore make the method/system more profitable.

As to Claim 6, Wohlert and Murakami teach the system of claim 5.
Wohlert and Murakami do not teach wherein the first price of the good is greater than the second price of the good, and wherein the second time period is closer to an expiration date of the good than the first time period.
However Averbuch teaches wherein the first price of the good is greater than the second price of the good, and wherein the second time period is closer to an expiration date of the good than the first time period; (0005: the products in supermarkets have an associated lifetime. In order to avoid waste, it is common practice to manually re-label discount representations for subsets of products approaching their expiration date. Manual re-labeling is very limited because it requires intensive labor associated with identifying specific subsets of products and labeling every promoted item. Warehouse and storage facility based inventory management techniques for large volumes of packaged products, which are based on each product's expiration date, are known in the art. One example is "Method of managing expiration dated product inventories U.S. Pat. No. 7,464,873." Large volume inventory management is feasible at storage facilities as large amounts of the same product from the same lot are packed together. Therefore, it is reasonable to use computerized systems to identify and monitor the product lots. These techniques do not translate to re-labeling thousands of loose products with a mix of expiration dates, which cannot easily and effectively be identified and managed in this way. Therefore, such an approach is not realistic in a supermarket environment. Some limited automatic product price reduction procedures are also known in the art. These procedures involve a specific pricing calculation and price display for each product as claimed in "Method and apparatus for selling an aging food product U.S. Pat. No. 6,298,331". In this art, the price is calculated for each cooked product based on a timer that starts when the product is placed on a warming bin and anticipated expiration time. The price is than presented on a point of sale terminal for each product ), and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include wherein the first price of the good is greater than the second price of the good, and wherein the second time period is closer to an expiration date of the good than the first time period of Murakami. Motivation to do so comes from the knowledge well known in the art that wherein the first price of the good is greater than the second price of the good, and wherein the second time period is closer to an expiration date of the good than the first time period would help provide a more incentivized product that would encourage the customer to buy which would therefore make the method/system more profitable.

As to Claim 7, Wohlert and Murakami teach the system of claim 5.
Wohlert and Murakami do not teach wherein the second price of the good is greater than the first price of the good, and wherein the second time period is further from an expiration date of the good than the first time period.
However Averbuch teaches wherein the second price of the good is greater than the first price of the good, and wherein the second time period is further from an expiration date of the good than the first time period; (0005: the products in supermarkets have an associated lifetime. In order to avoid waste, it is common practice to manually re-label discount representations for subsets of products approaching their expiration date. Manual re-labeling is very limited because it requires intensive labor associated with identifying specific subsets of products and labeling every promoted item. Warehouse and storage facility based inventory management techniques for large volumes of packaged products, which are based on each product's expiration date, are known in the art. One example is "Method of managing expiration dated product inventories U.S. Pat. No. 7,464,873." Large volume inventory management is feasible at storage facilities as large amounts of the same product from the same lot are packed together. Therefore, it is reasonable to use computerized systems to identify and monitor the product lots. These techniques do not translate to re-labeling thousands of loose products with a mix of expiration dates, which cannot easily and effectively be identified and managed in this way. Therefore, such an approach is not realistic in a supermarket environment. Some limited automatic product price reduction procedures are also known in the art. These procedures involve a specific pricing calculation and price display for each product as claimed in "Method and apparatus for selling an aging food product U.S. Pat. No. 6,298,331". In this art, the price is calculated for each cooked product based on a timer that starts when the product is placed on a warming bin and anticipated expiration time. The price is than presented on a point of sale terminal for each product ), and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include wherein the second price of the good is greater than the first price of the good, and wherein the second time period is further from an expiration date of the good than the first time period of Murakami. Motivation to do so comes from the knowledge well known in the art that wherein the second price of the good is greater than the first price of the good, and wherein the second time period is further from an expiration date of the good than the first time period would help provide a more incentivized product that would encourage the customer to buy which would therefore make the method/system more profitable.

As to Claim 8, Wohlert and Murakami teach the system of claim 5.
Wohlert and Murakami do not teach wherein the process continues in case of any future changes in a shelf-state.
However Averbuch teaches wherein the process continues in case of any future changes in a shelf-state; (0005: the products in supermarkets have an associated lifetime. In order to avoid waste, it is common practice to manually re-label discount representations for subsets of products approaching their expiration date. Manual re-labeling is very limited because it requires intensive labor associated with identifying specific subsets of products and labeling every promoted item. Warehouse and storage facility based inventory management techniques for large volumes of packaged products, which are based on each product's expiration date, are known in the art. One example is "Method of managing expiration dated product inventories U.S. Pat. No. 7,464,873." Large volume inventory management is feasible at storage facilities as large amounts of the same product from the same lot are packed together. Therefore, it is reasonable to use computerized systems to identify and monitor the product lots. These techniques do not translate to re-labeling thousands of loose products with a mix of expiration dates, which cannot easily and effectively be identified and managed in this way. Therefore, such an approach is not realistic in a supermarket environment. Some limited automatic product price reduction procedures are also known in the art. These procedures involve a specific pricing calculation and price display for each product as claimed in "Method and apparatus for selling an aging food product U.S. Pat. No. 6,298,331". In this art, the price is calculated for each cooked product based on a timer that starts when the product is placed on a warming bin and anticipated expiration time. The price is than presented on a point of sale terminal for each product ), and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include wherein the process continues in case of any future changes in a shelf-state of Murakami. Motivation to do so comes from the knowledge well known in the art that wherein the process continues in case of any future changes in a shelf-state would help determining what the product is and that would therefore make the method/system more profitable and accurate.

	As to Claim 9, Wohlert teaches a system for optimizing pricing of goods to achieve greater revenue while reducing waste, the system comprising:a good; (0013: expiration dates approach, e.g., baked goods, refrigerated goods such as eggs, dairy products, seafood and the like),a readable identification tag affixed to a good; (0020: RFID tag information… 0013: expiration dates approach, e.g., baked goods, refrigerated goods such as eggs, dairy products, seafood and the like),at least one pricing server comprising: a dynamic pricing engine comprising one or more algorithms; (0011: a high-level block diagram of a general-purpose computer suitable for use in performing the functions, methods, operations and algorithms described herein),a memory; (0047: memory),a processor; and (0047: processor),a database configured to store information associated with the good (0048: database that stores product information on various items for sale in a store), wherein the information comprises one or more price-calculation factors associated with a shelf-state of the good and one or more price-calculation factors associated with a future stock of the good; and (0049: At optional step 320, the method 300 calculates a discount price for the at least one item based upon the expiration date. For example, as described above price points may be determined as a function of an item's expiry time and a sales probability at a given price point. In one example, the sales probability is based upon historical sales rates observed at various times prior to a product's expiration and at various offered prices. In one example, historic data includes data not just from the merchant's store, but may be aggregated over a plurality of stores, e.g., in a geographic area or region. In another example, the method implements an algorithm-based approach that accounts for “local” data such as a current level of inventory of the same the item in the store and the various expiration dates of the stock of inventory. In still another example, the discount pricing decision implements a hybrid approach that accounts for historic data as well as the available “local” data),the dynamic pricing engine being configured to: query, dynamically and in real-time, the database to identify, from the readable identification tag, the good and the information associated with the good; and (0020: a customer's mobile device may be directed at a product and the customer's mobile device may capture product identifying information such as image data, barcode information, quick response (QR) code information, RFID tag information, BLE tag information and so forth),apply the one or more algorithms to the identified good to: calculate a price of the good; and (0033: calculate recommended price points for an item based upon data that is received from the merchant),modify the calculated price of the good during the time period to optimize a target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; and (0033: calculate discount prices for one or more items based upon approaching expiration dates using aspects of inventory and expiration date(s),), (0049: At optional step 320, the method 300 calculates a discount price for the at least one item based upon the expiration date. For example, as described above price points may be determined as a function of an item's expiry time and a sales probability at a given price point. In one example, the sales probability is based upon historical sales rates observed at various times prior to a product's expiration and at various offered prices. In one example, historic data includes data not just from the merchant's store, but may be aggregated over a plurality of stores, e.g., in a geographic area or region. In another example, the method implements an algorithm-based approach that accounts for “local” data such as a current level of inventory of the same the item in the store and the various expiration dates of the stock of inventory. In still another example, the discount pricing decision implements a hybrid approach that accounts for historic data as well as the available “local” data), and (claim 2: The method of claim 1, further comprising: determining the expiration date of the item; and calculating the discount price for the item based upon the expiration date),the at least one pricing server being configured to transmit at least one calculated price of the good based on an expiration date of the good to another system managing one or more displays in real-time, wherein each of the one or more displays is selected  (0008: FIGS. 2A-2C illustrate an exemplary store environment and system for providing a notification of a discount price for an item, according to the present disclosure), (Fig. 2C: It displays the sale item 244 on the display device of the user with discounted item based on expiration date in realtime with user in the store), and (Fig. 3 360: send a wireless communication to the mobile device, the wireless communication including information comprising an identification of the at least one item, the discount price for the at least on item, an expiration date for the at least one item and location… wherein the discount price for the at least one item is based upon the expiration date of the at least one item).
Wohlert does not teach a barcode scanner connected to a point-of-sale (POS) terminal in the store, the POS terminal being connected to the at least one pricing server, wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period.
However Murakami teaches a barcode scanner (0029: a scanning device that can be read by a reading device such as a scanner) connected to a point-of-sale (POS) terminal (0028: the POS register 3600) in the store, the POS terminal being connected to the at least one pricing server (Description paragraph: database), wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period; (Description paragraph: At a retail store such as a supermarket, a bar code including a product code is attached to each product, and the bar code is scanned in a POS (Point of Sales: Point of Sale Information) register to acquire the product code. I have. For example, a bar code (source marking) printed on a retail product is called a JAN (Japanese Article Number) code in Japan, and has 13 digits for a standard type and 8 digits for a shortened type… Further, another commodity pricing device of the present invention is an individual identifier generating means for generating an individual identifier for identifying each commodity as an individual, a weighing means for weighing the individual commodity, and List price calculation means for obtaining a list price, storage control means for storing the weight and the list price in association with the individual identifier, printing means for printing the individual identifier as a scanning code, and printing the printed scanning code for the individual Attaching means for attaching to the product. Thereby, since the weight and the price of the product are further associated with the individual identifier, the product management and the sales analysis on the weight and the price can be performed… This scanning code means a broad concept including one-dimensional symbols such as bar codes and two-dimensional symbols such as QR codes… a barcode scanner 3630, a timer 3640, a display 3650, a cash drawer 3660, and a receipt printer 3670. The barcode scanner 3630 reads a barcode attached to a product and outputs the barcode to the POS controller 3610, and may have a built-in speaker that emits a sound when the reading is successful. The clock section 3640 outputs the time of settlement to the POS controller 3610 as a sales date and a sales hour and minute… In this embodiment, the date of sale and the time of sale are generated by the clock unit 3640, but these are provided by the store computer 3100 when there is an inquiry about settlement from the POS register 3600. Is also good. Further, in this embodiment, the sales amount is calculated in the POS controller 3610. However, after calculating the discount in the store computer 3100, the sales amount may be returned to the POS register 3600 as a result… The terminal controller 3591 sends the barcode information read by the barcode scanner 3593 and the date and time generated by the timer 3594 from the antenna 3599 to the transceiver 3500 via the communication unit 3597 as an inquiry about disposal. Output. The terminal controller 3591 receives the sales expiration date of the product, compares the date and time and the hour and minute generated in the clock unit 3594, and determines whether the sales expiration date has passed. The display 3595 displays whether or not the sales deadline has passed. That is, the terminal controller 3591 has a function as an acquisition unit that acquires information about the sales expiration date). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert to include a barcode scanner connected to a point-of-sale (POS) terminal in the store, the POS terminal being connected to the at least one pricing server, wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period of Murakami. Motivation to do so comes from the knowledge well known in the art that a barcode scanner connected to a point-of-sale (POS) terminal in the store, the POS terminal being connected to the at least one pricing server, wherein the barcode scanner is configured to scan the readable identification tag affixed to the good during a time period would help in determining what the item is and determine the expiration date of the item which would provide a more accurate promotion and increase the sale of the item and would therefore make the method/system more profitable and accurate.
Wohlert does not teach an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal.
However Averbuch teaches an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal; (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert, and Murakami to include an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal of Averbuch. Motivation to do so comes from the knowledge well known in the art that an electronic shelf-label, a screen affixed to an entire width of a shelf, a display of a mobile device, a sticker, and a display associated with the POS terminal would help in determining what the item is and determine the expiration date of the item which would provide a more accurate promotion and increase the sale of the item and would therefore make the method/system more profitable and accurate.

As to Claim 10, Wohlert, Murakami, and Averbuch teach the system of claim 9.
Wohlert further teaches wherein the at least one pricing server is a virtual server, a cloud server (0013: a cloud-based network), a cluster of servers, or a cluster of computers, and wherein the at least one pricing server is located in-store or in a POS datacenter; (0032: an application server, e.g., AS 125, may be maintained “in the cloud”, i.e., reachable via the Internet 180 in general. In one example, AS 125 is maintained by the merchant, or is maintained by another entity and performs operations controlled by the merchant or by the other entity, e.g., a cloud service provider).

As to Claim 11, Wohlert, Murakami, and Averbuch teach the system of claim 9.
Wohlert further teaches wherein the algorithm is selected from the group consisting of: a reinforcement learning algorithm, a deep learning algorithm, a machine learning algorithm, and a classic optimization algorithm, and wherein the machine learning algorithm that runs the dynamic pricing depends on factors that initially are based on a simulated environment; (0011: a high-level block diagram of a general-purpose computer suitable for use in performing the functions, methods, operations and algorithms described herein).

As to Claim 12, Wohlert and Murakami teach the system of claim 9.
Wohlert and Murakami do not teach wherein at least one display of the one or more displays configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date.
However Averbuch teaches wherein at least one display of the one or more displays configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date; (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL), and (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert, and Murakami to include wherein at least one display of the one or more displays configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date of Averbuch. Motivation to do so comes from the knowledge well known in the art that wherein at least one display of the one or more displays configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date would help determining an accurate price of the product which would therefore make the method/system more accurate.

As to Claim 13, Wohlert and Murakami teach the system of claim 8.
Wohlert and Murakami do not teach wherein at least one display of the one or more displays configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms.
However Averbuch teaches wherein at least one display of the one or more displays configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms; (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL), and (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert, and Murakami to include wherein at least one display of the one or more displays configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms of Averbuch. Motivation to do so comes from the knowledge well known in the art that wherein at least one display of the one or more displays configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms would help in determining what the item is and determine the expiration date of the item which would provide a more accurate promotion and increase the sale of the item and would therefore make the method/system more profitable and accurate.

As to Claim 14, Wohlert and Murakami teach the system of claim 9.
Wohlert further teaches apply the one or more algorithms to the identified good to: (0011: performing the functions, methods, operations and algorithms described herein).
Wohlert and Murakami do not teach wherein the time period is a first time period, wherein the at least one calculated price of the good is a first price of the good, wherein the at least one server is further configured to:calculate a second price of the good during a second time period; and 
modify the calculated second price of the good during the second time period to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good.
However Averbuch teaches wherein the time period is a first time period, wherein the at least one calculated price of the good is a first price of the good, wherein the at least one server is further configured to:calculate a second price of the good during a second time period; and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert and Murakami to include wherein at least one display of the one or more displays configured to present, dynamically and in real-time by the at least one pricing server, at least two prices for the good per expiration date as defined by the one or more algorithms of Averbuch. Motivation to do so comes from the knowledge well known in the art that wherein at least one display of the one or more displays configured to present, dynamically and in real-time by the at least one pricing server, at least two prices for the good per expiration date as defined by the one or more algorithms would display a discounted price which would encourage the consumer to buy the product therefore make the method/system more profitable.

As to Claim 15, Wohlert and Murakami teach the system of claim 9.
Wohlert and Murakami do not teach wherein the target function is based on factors selected from the group consisting of: waste associated with the good during the time period, revenue associated with the good during the time period, waste associated with the good and other goods during the time period, revenue associated with the good and other goods during the time period, and marginal profits associated with the good during the time period.
However Averbuch teaches waste associated with the good during the time period, revenue associated with the good during the time period, waste associated with the good and other goods during the time period, revenue associated with the good and other goods during the time period, and marginal profits associated with the good during the time period; (0005: the products in supermarkets have an associated lifetime. In order to avoid waste, it is common practice to manually re-label discount representations for subsets of products approaching their expiration date. Manual re-labeling is very limited because it requires intensive labor associated with identifying specific subsets of products and labeling every promoted item. Warehouse and storage facility based inventory management techniques for large volumes of packaged products, which are based on each product's expiration date, are known in the art. One example is "Method of managing expiration dated product inventories U.S. Pat. No. 7,464,873." Large volume inventory management is feasible at storage facilities as large amounts of the same product from the same lot are packed together. Therefore, it is reasonable to use computerized systems to identify and monitor the product lots. These techniques do not translate to re-labeling thousands of loose products with a mix of expiration dates, which cannot easily and effectively be identified and managed in this way. Therefore, such an approach is not realistic in a supermarket environment. Some limited automatic product price reduction procedures are also known in the art. These procedures involve a specific pricing calculation and price display for each product as claimed in "Method and apparatus for selling an aging food product U.S. Pat. No. 6,298,331". In this art, the price is calculated for each cooked product based on a timer that starts when the product is placed on a warming bin and anticipated expiration time. The price is than presented on a point of sale terminal for each product ), and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert and Murakami to include waste associated with the good during the time period, revenue associated with the good during the time period, waste associated with the good and other goods during the time period, revenue associated with the good and other goods during the time period, and marginal profits associated with the good during the time period of Averbuch. Motivation to do so comes from the knowledge well known in the art that waste associated with the good during the time period, revenue associated with the good during the time period, waste associated with the good and other goods during the time period, revenue associated with the good and other goods during the time period, and marginal profits associated with the good during the time period would help provide a incentives on product that are about to expire which would encourage a consumer to buy the product and avoid waste of products would therefore make the method/system more profitable and waste prevention.

As to Claim 17, Wohlert and Murakami teach the method of claim 16.
Wohlert and Murakami do not teach transmitting, by the at least one pricing server, a non-discounted price of the good to at least one display of the one or more displays.
However Averbuch teaches transmitting, by the at least one pricing server, a non-discounted price of the good to at least one display of the one or more displays; (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert and Murakami to include transmitting, by the at least one pricing server, a non-discounted price of the good to at least one display of the one or more displays of Averbuch. Motivation to do so comes from the knowledge well known in the art that transmitting, by the at least one pricing server, a non-discounted price of the good to at least one display of the one or more displays would help provide the consumer with a incentivized product price which would encourage the consumer to buy the product and therefore make the method/system more profitable.

As to Claim 18, Wohlert and Murakami teach the method of claim 16.
Wohlert and Murakami do not teach calculating, by the at least one pricing server, a second price of the good during a second time period; and 
modifying, by the at least one pricing server, the second price of the good to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good.
However Averbuch teaches calculating, by the at least one pricing server, a second price of the good during a second time period; and (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL),modifying, by the at least one pricing server, the second price of the good to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good; (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL), and (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert and Murakami to include modifying, by the at least one pricing server, the second price of the good to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good of Averbuch. Motivation to do so comes from the knowledge well known in the art that modifying, by the at least one pricing server, the second price of the good to optimize the target function, wherein the optimization depends on the one or more price-calculation factors associated with the shelf-state of the good and the one or more price-calculation factors associated with the future stock of the good would help determine a second incentivized price for a product and give the consumer more discounts which would encourage the consumer to buy the product and that would therefore make the method/system more profitable and accurate.

As to Claim 19, Wohlert and Murakami teach the method of claim 16.
Wohlert and Murakami do not teach wherein at least one display of the one or more displays is configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date.
However Averbuch teaches wherein at least one display of the one or more displays is configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date; (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL), and (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert and Murakami to include wherein at least one display of the one or more displays is configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date of Averbuch. Motivation to do so comes from the knowledge well known in the art that wherein at least one display of the one or more displays is configured to present, by the at least one pricing server, two prices of the good simultaneously, and wherein each of the two prices of the good are associated with a different expiration date would help determine a second incentivized price for a product and give the consumer more discounts which would encourage the consumer to buy the product and that would therefore make the method/system more profitable and accurate.

As to Claim 20, Wohlert and Murakami teach the method of claim 16.
Wohlert and Murakami do not teach wherein at least one display of the one or more displays is configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms.
However Averbuch teaches wherein at least one display of the one or more displays is configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms; (0030: FIG. 3 illustrates DDs 160, 161, 162, 163 and 164 presentation examples of the CDLs, associated Price Promotion State (PPS) 380, PT indication 360 and the remaining lifetime of PTMs from the same lot. The DDs in this example present different price promotion options for PTMs associated with same CDLs during different days of the week. PPS 380 is defined as the state wherein the price promotion associated with the same CDL does not change. Different PPSs represent different price promotions. DD 160 displays five different Display Sections (DS)s 360 301, 311, 321 and 331 during 3 PPSs where each PPS lasts a day: Monday, Tuesday or Wednesday. All the DDs in FIG. 3 display the same PT indication 360 at different days of the PTM lifetime. The first DS 360 is a PT presentation. PT presentations could consist of an image or text describing the PT. Each DS 301, 311, 331 (of DD 160) in this example contains three Display Elements (DE)s. The first DE is the CDL, which is a unique color or pattern. DSs 331, 332, 333, 334 in this example are related to the same lot and have a unique CDL pattern representation of dots. DS 335 has the same dotted pattern but represents a different lot. DSs 311 and 312 in the example are related to the same lot having a unique CDL pattern of dotted squares. DSs 313, 314 and 315 have the same reused pattern as DS 311, 312; however, they represent a different lot. The second DE presents the PPSs during Monday, Tuesday and Wednesday. Monday is the first day of this lot. Therefore, the PPS presented by the second DE on DS 331 will not show a price reduction on this day. This is because the PTM that is associated with this PPS is at the first day of its life. On Tuesday, the PPS presented by the second DE indicates 5% OFF as the remaining PTMs' lifetimes are shorter by one day. On Wednesday, the PPS presented by the second DE indicates 15% OFF as the remaining PTMs' lifetimes. As the PTMs' lifetimes approach the expiration date, the price promotion that is presented by the second DE is further reduced. If a lot is a combination of several batches, then the expiration date of the lot is determined by the earliest batch. On Tuesday, the DD 162 in the second DE PPS of DS 333 shows 80% OFF the basic price. The reason for this price promotion is that the PTMs, which are labeled with a dotted pattern, are about to expire. Axis 310 is the time axis, which is marked by weekdays. CDL of DS 334 represents the expiration period of the PTMs that are labeled with this CDL), and (0031: FIG. 4 is a flow chart example of the product price promotion technique. FIG. 4 is discussed together with FIG. 10, which illustrates the message chart between the product price promotion elements. On step 401, the PTMs of the same PT and from the same lot are labeled with unique CDLs. Manufactured product packages of the same PT and from different lots would have different printed CDLs, as illustrated and described in FIG. 2A and FIG. 2B. Fresh products such as vegetables or fruit could be applied with discount label stickers of CDLs representing their pickup dates. The CDL selection and display techniques are describes in details on FIG. 2A, FIG. 2B and FIG. 3. On step 402, the products are placed on the shelves. On step 403, the DD (160, 162, 162,163 or 164) waits for a price promotion query trigger. The consumer could initiate the trigger by manually entering PT ID. The trigger could be automatically initiated by the location change of a mobile DD. The location change of the mobile DD in this case is determined by different means. A store location system that is based on standard WiFi could be utilized by the DD. In this case the DD has to be equipped with WiFi receiver, processor memory and location application client. Another way to determine the location change by the DD is by receiving a local location indication from a standard short range RF device such as a Bluetooth or RFID device. These devices could be placed in several locations in the supermarket. The DD constantly compares the last two location indications in order to determine a location change. Location indication could consist of store X,Y coordinates or aisle number and a distance from the beginning of the aisle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wohlert and Murakami to include wherein at least one display of the one or more displays is configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms of Averbuch. Motivation to do so comes from the knowledge well known in the art that wherein at least one display of the one or more displays is configured to present, dynamically and in real-time by the at least one pricing server, different pricing for the good per expiration date as defined by the one or more algorithms would help determine a second incentivized price for a product and give the consumer more discounts which would encourage the consumer to buy the product and that would therefore make the method/system more profitable and accurate.

NPL Reference
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “What Is Dynamic Pricing & How Does It Affect Ecommerce?” describes “Dynamic pricing is the latest pricing trend that has taken the ecommerce industry by storm. Find out why it's important for your business. While it is not an entirely new concept and companies have been using it randomly over the years, it is certainly something that is much more relevant in the new age of ecommerce companies. Simply put, dynamic pricing is a strategy in which product prices continuously adjust, sometimes in a matter of minutes, in response to real-time supply and demand. For example: Amazon, the global ecommerce giant, is one of the largest retailers to have adopted dynamic pricing and updates prices every 10 minutes. If you own an ecommerce company, you should seriously consider adopting this pricing model since it has several benefits for your business.”.


Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20150317667A1 teaches similar invention which describes A pricing model associated with a drug product for which a purchase request is received, is retrieved from a database. A reduced price for the product is computed, based on information regarding the manufacturing data, packaging and expiration dates of the product quantity of drug-product package, and whether the drug product is prescription or over the counter.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682